Per curiam.
This disciplinary matter is before the Court pursuant to the Notice of Discipline filed by the State Bar alleging that Respondent *383David T. Steckler violated Rule 9.4 of the Georgia Rules of Professional Conduct, of Bar Rule 4-102 (d), the maximum sanction for which is disbarment.
Decided September 13, 2004.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
According to the facts set forth in the Notice of Discipline, the Investigative Panel of the State Disciplinary Board found probable cause as to the following: Steckler, who was admitted to the State Bar of Georgia in 1982, was also licensed to practice law in the Commonwealth of Virginia from April 26, 1983 until July 16, 1999; until October 1999, Steckler was registered as an attorney settlement agent with the Virginia State Bar; in July 1999 Steckler acted as a settlement agent for a client in a home mortgage refinancing; Steckler closed the loan for the client and deposited the loan disbursement check into his attorney trust account; the HUD Settlement Statement directed Steckler to make certain disbursements on the client’s behalf; Steckler issued a check in the amount of $96,830.41 from his attorney trust account made payable to NationsBank as payment in full of the client’s mortgage loan; Steckler’s check was returned for insufficient funds and was never honored; Steckler failed to account for the fiduciary funds he held on the client’s behalf; and, as a result of this behavior, the Virginia State Bar Disciplinary Board revoked Steckler’s license to practice law in Virginia.
Based on these facts, the Investigative Panel determined that disbarment would be the appropriate disciplinary sanction for Steckler in this State as well, noting in aggravation that Steckler failed to respond to a properly served Notice of Investigation. Although Steckler was properly served with the Notice of Discipline by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii), he has not responded in any manner. Accordingly, for all of the reasons set forth above, we agree with the State Bar’s recommendation and find that disbarment is the warranted sanction in this case and Steckler hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.